Examiners Comment
Claims 1, 4-5, 8-9, 12-13 and 16 have been amended.
Claims 2, 6, 10, 14 have been cancelled.
Applicant arguments filed 12/8/2020 regarding the secondary reference Meade not qualifying as prior art, is persuasive.
Claims 1, 3-5, 7-9, 11-13 and 15-16 are allowed.
A Terminal Disclaimer has been filed and approved to obviate non-statutory double patenting rejection with US Patent number 9986538.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: the underlined claim limitation is not disclosed by any prior art: 
“…transmitting uplink control information including at least acknowledgement information to which a length-3 orthogonal sequence or a length-4 orthogonal sequence is applied based on a number of OFDM based symbols for transmission of the uplink control information, the number of OFDM based symbols being in one slot of a time domain…”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722.  The examiner can normally be reached on M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPA BELUR/Examiner, Art Unit 2472